DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is in response to the communication filed on 01/27/2021.
Claims 1, 9, 11, and 19 were amended.
No Claims were added.
No Claims were canceled.
Claims 1-20 were previously examined and rejected.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, found at http:/www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax, which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. 

Information Disclosure Statement
No additional information disclosure statement (IDS) has been filed.

Priority
The instant application, filed 12/09/2019, is a continuation of U.S. Application No. 15/478,925, filed 04/04/2017.

Response to Arguments
In response to the rejections under 35 U.S.C. 103, dated 10/28/2020, Applicant amended independent Claims 1 and 11. Since the newly amended claims changed the scope and necessitate new grounds of rejection, Applicant’s sole argument, asserting that all of the pending claims are now in condition for allowance, is moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner’s note: text in bold correspond to the cited prior art reference, ad verbatim. Comments in brackets { } include the Examiner’s mapping of the claimed feature to the cited reference, and observations thereof. 
Claims 1-3, 9, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub No. 2017/0034023 (Nickolov) in view of U.S. PGPub No. 2017/0300530 (Tang) and further in view of U.S. PGPub No. 2016/0065599 (Hovor).
Referring to Claims 1 and 11
Regarding Claim 1, Nickolov teaches a vulnerability assessment method comprising:
receiving, from a client device, at a vulnerability assessment server, a set of metadata corresponding to a program stored on the client device (Nickolov discloses received adverse information (e.g., package version being superseded or rolled back, downtime/crash reports, etc.). [¶ 230]. The vulnerability server is responsible for keeping the database vulnerability data up to date, and for updating the association of vulnerabilities to packages {i.e. metadata corresponding to a program}. [¶ 389]. When used in the context of data which is sent by a server which has the DataGrid Subscriber component(s) installed… the term attribute means any of: any operating system identifier including name, version, CPE (Common Platform Enumeration) name, bug report URL, or vendor product URL {i.e. metadata}; any identifier for an installed package including name, version, release, architecture, vendor, dependencies (requires), provides, or obsoletes, or identifiers for CVEs {i.e. vulnerability data}. [¶ 311].);
generating, at the vulnerability assessment server, a set of query tokens based on the set of metadata (Nickolov discloses data may be… tokenized and stored locally in subscriber environment and only tokens sent to DataGrid {i.e. a set of query tokens}. [¶ 300]. Example use cases [¶ 307]… [are] Server telemetry data from server A contains sensitive fields such as the hostname (db. example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version {i.e. query tokens based on the set of metadata}. [¶ 308].);
generating, at the vulnerability assessment server, a query based on the set of query tokens (Nickolov discloses to [p]erform custom query or operations instructed by the DevOps systems. [¶ 187]. The Subscriber DevOps systems 418 may query the DataGrid API 425... in order to make deployment and operations decisions... [¶ 248]. Anonymizing Gateway 419 may be configured or designed... to: Strip, tokenize, and/or encrypt sensitive information from the subscriber environment, such as host names, IP addresses, company names, URL, etc., from telemetry information and queries... [¶¶ 298-299]. The data may be encrypted/decrypted; or tokenized and stored locally in subscriber environment and only tokens sent to DataGrid... [¶ 300].);
[[modifying, at the vulnerability assessment server, the query based on]] machine learning [[to generate a modified query that comprises textual elements]] (Nickolov discloses machine learning techniques to create models based on the telemetry data (configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414. [¶ 227].);
performing a search based on the [[modified]] query, in one or more storage systems that maintain sets of [[unstructured]] vulnerability data, for a set of [[unstructured]] vulnerability data corresponding to the program (Nickolov discloses the system searches the database and displays packages which match the user query… (see FIG. 14). [¶ 707]. The DataGrid System searches for, selects, and displays the “latest” and “recommended” target versions based on the input {i.e. based on the query} which includes the package name, major version and minor version. [¶ 827]. GUI 2301 may be configured or designed to include functionality for enabling the user to expand (2332) the scope of fixed portions of the source package specification... For example, in FIG. 23, the source version is specified as 2.7.5 so the fixed minor and incremental versions may be expanded in scope to show other minor or incremental versions outside the scope of the user search. [¶ 836]. The DataGrid Application periodically checks {i.e. performing a search} public feeds of CVE (Common Vulnerabilities and Exposures) data and package changelogs, and processes this data, storing it in a database {i.e. storage systems that maintain sets of vulnerability data} and using it to associate vulnerabilities. [¶ 45]. When used in the context of data which is sent by a server which has the DataGrid Subscriber component(s) installed to the DataGrid System in a configuration, the term attribute means any of: any operating system identifier including name, version, CPE (Common Platform Enumeration) name, bug report URL, or vendor product URL {i.e. collectively, metadata}; any identifier for an installed package including name, version, release, architecture, vendor, dependencies (requires), provides, or obsoletes, or identifiers for CVEs {i.e. vulnerability data}. [¶ 311].);
identifying, at the vulnerability assessment server, one or more vulnerabilities of the program based on the set of [[unstructured]] vulnerability data corresponding to the program (The Examiner interprets the term “identifying” as “represent to be as the same”. See dictionary.com, and Specification p. 8, ¶ 40, where pattern matching logic 122 determines a match. Nickolov discloses identifying at least one configuration element installed at the first subscriber system which may cause vulnerability issues at the first subscriber system… [¶ 12]. [A] DGRI score may represent {i.e. identify} a statistical assessment of the confidence {i.e. one or more vulnerabilities} of a particular server configuration, or of a particular package {i.e. of the program}. [FIGS. 13-15; ¶ 713]. FIG. 20 illustrates... functionality for causing the DataGrid System to... [a]nalyze the risk {i.e. suggests vulnerability} of making the required package upgrades to the server configuration. [¶¶ 805-808].);
wherein the method is performed by one or more computing devices (Nickolov discloses an example embodiment of a server system 80 which may be used for implementing various aspects/features described herein. In at least one embodiment, the server system 80 includes at least one network device 60, and at least one storage device 70 (such as, for example, a direct attached storage device). In one embodiment, server system 80 may be suitable for implementing at least some of the DataGrid techniques described herein. [FIG. 1; ¶ 95].).
Nickolov does not explicitly teach the following feature limitations that Tang teaches:
modifying, at the vulnerability assessment server, the query based on machine learning to generate a modified query that comprises textual elements (Regarding the current amendment, and in light of the disclosure, textual elements may include letters, numbers, punctuation marks, and/or the like, such as any of the characters used in American Standard Code for Information Interchange (ASCII) encoding. Additionally, the term "modifying" is construed as "a normalization process” that may involve extracting, parsing, categorizing, serializing, and/or flattening textual elements included in sets of metadata. Specification p. 7, ¶ 34. Tang discloses altering {i.e. modifying} a given query to another query {i.e. modified query} that can be recognized by search engines {i.e. performing a search based on the modified query}... [¶ 3]... The query rewrite model learner 740 in this example may... generate a query rewrite model based on the parallel training data, e.g. via a machine learning algorithm {i.e. based on machine learning}. [¶ 60]. [A] rewritten query {i.e. modified query} is generated based on the query and the query rewrite model. [FIG. 8; ¶ 63]... a query rewrite model [is] based on the extracted phrase pairs {i.e. textual elements}... the query rewrite model may be in form of a table as shown in FIG. 6... [and] may be utilized to translate or rewrite an original phrase to a translated phrase... [FIG. 6; ¶ 70].); and
performing a search based on the modified query (Tang discloses altering {i.e. modifying} a given query to another query {i.e. modified query} that can be recognized by search engines {i.e. performing a search based on the modified query}... [¶ 3]… and corresponding rewritten queries that search engines can recognize… [¶ 33].).
Nickolov and Tang are from a similar field of technology. Prior to the instant application’s effective filing date, existing query rewriting techniques [needed] to split the query writing problem into many sub-problems and develop a rewriter for each sub-problem. There [was] no existing unified solution to the problem of query rewriting. Therefore, there [was] a need to provide an improved solution for query rewriting to solve the above-mentioned problems. [Tang; ¶¶ 3-4].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the query rewriting techniques of Tang with the techniques for evaluating vulnerability of Nickolov to provide an improved solution for query rewriting.
The combination of Nickolov  and Tang does not explicitly teach the following feature limitation that Hovor teaches:
unstructured vulnerability data (Hovor discloses [u]nstructured threat intelligence gathering {i.e. unstructured vulnerability data}… [FIG. 1; ¶ 27]… identification or characterization of a vulnerability… [¶ 35]… [and] identifying unstructured threat information... [¶ 53].).
Nickolov, Tang and Hovor are from a similar field of technology. Prior to the instant application’s effective filing date, there it was desirable to use security threat information to make changes… in response to perceived or actual threats.. [Hovor; ¶ 1].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the unstructured security threat information analysis of Hovor with the techniques for evaluating vulnerability of Nickolov, in order to prevent, or reduce the likelihood, of a malicious actor exploiting [a] vulnerability. [Hovor; ¶ 1].
Claim 11 is a system claim that corresponds to method Claim 1, and is therefore rejected with the same rationale and motivation as applied above.
Referring to Claims 2 and 12
Regarding Claim 2, the combination of Nickolov, Tang and Hovor teaches the method of Claim 1.
Nickolov further teaches:
providing the client device with an update that prevents exploitation of the one or more vulnerabilities (Nickolov discloses components illustrated in the DataGrid System of FIG. 3 may include {i.e. provide}… [¶ 141]… Continuous Integration (CI) and Continuous Delivery (CD) Systems 304… The approach helps reduce the cost, time, and risk of delivering changes by allowing for more incremental updates to applications in production. In some embodiments, the CI & CD Systems 304 use the APIs 330 (directly, or indirectly, through webhooks) to determine if new test or release is needed and/or to obtain configuration recommendations, evaluations and/or DGRI scores {i.e. that prevents exploitation of the one or more vulnerabilities}.  [¶ 173].).
Regarding Claim 12, the rejection of Claim 11 is incorporated. In addition, Claim 12 is a system claim that corresponds to method Claim 2, and is therefore rejected with the same rationale as applied above.
Referring to Claims 3 and 13
Regarding Claim 3, the combination of Nickolov, Tang and Hovor teaches the method of Claim 1.
Nickolov further teaches:
the set of metadata is received from a third-party agent that executes on the client device to collect sets of metadata corresponding to a plurality of programs stored on the client device (Nickolov discloses [t]he DataGrid Application periodically checks public feeds of CVE (Common Vulnerabilities and Exposures) data {i.e. third party set of metadata} and package change logs {i.e. third party set of metadata}, and processes this data, storing it in a database {i.e. set of metadata is received from a third party} and using it to associate vulnerabilities to packages and to configurations... [¶ 45]. Config/Vulnerability Analyzer 422 may be configured or designed to: Extract vulnerability and configuration quality (reliability) information from external sources {i.e. set of metadata is received from a third party}... [and] compile data from multiple sources {i.e. set of metadata is received from a third party} to achieve more complete/reliable information... [¶¶ 214-215]. CVE 430 (Common Vulnerabilities and Exploits) {i.e. metadata} info database (e.g., third party)… [¶ 249]… Vendor Info 440 (or Community Info) (e.g., third party)… [¶ 254]… [and to] Integrate the DataGrid Technology into third party system management products, such as Plesk [¶ 1097].
Regarding Claim 13, the rejection of Claim 11 is incorporated. In addition, Claim 13 is a system Claim that corresponds to method Claim 3, and is therefore rejected with the same rationale as applied above.
Referring to Claims 9 and 19
Regarding Claim 9, the combination of Nickolov, Tang and Hovor teaches the method of Claim 1.
Nickolov further teaches:
extracting, at the vulnerability assessment server, at least one of a program name, a vendor name, or a version identifier from the set of metadata (Nickolov discloses specifying for a given package: package name, vendor, version, architecture, and release, as well as a list of CVEs (Common Vulnerabilities and Exposures) which have been fixed for the package, extracted on the subscriber from package changelogs… [¶ 316]… [and] a configuration analysis process which… updates records associating to at least one package (by name, version, release, architecture and vendor) an array of configuration IDs and a set of tuples indicating various package confidence scores. [¶ 400].);
wherein constructing the query is based on one or more of: the program name, the vendor name, or the version identifier (Nickolov discloses query requests (e.g., get information about servers, configurations, or vulnerabilities). [¶ 376]. FIG. 26 illustrates an example… to perform an advanced search {i.e. query} for source and/or target packages (2601) which match a specified set of package specifiers (e.g., 2620, 2630, 2640). For example… the user may enter appropriate source package specifiers in the "package" name box 2602, "package version" box 2604 and/or "package release" box 2606 to qualify and/or filter search results… [T]he DataGrid System may be configured or designed to accept partially entered search criteria, and to use the partial search criteria to autosuggest and/or autocomplete selected search criteria matching the partial search criteria. [¶ 843].).
Regarding Claim 19, the rejection of Claim 11 is incorporated. In addition, Claim 19 is a system Claim that corresponds to method Claim 9, and is therefore rejected with the same rationale as applied above.
Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub No. 2017/0034023 (Nickolov) in view of U.S. PGPub No. 2017/0300530 (Tang) and further in view of U.S. PGPub No. 2016/0065599 (Hovor) and U.S. PGPub No. 2018/0039691 (Hazra).
Referring to Claims 4 and 14
Regarding Claim 4, the combination of Nickolov, Tang and Hovor teaches the method of Claim 1.
The above combination does not explicitly teach the following feature limitation that Hazra teaches:
generating the query comprises generating one or more query parameters (Hazra discloses a client system may generate, based on the cached keywords, one or more keyword query suggestions {i.e. one or more query parameters}... [¶ 5]. As an example… [t]he client system may… generate one or more keyword query suggestions (e.g., “tesla model 3 price”) based on the keyword “tesla model 3” and… rank {i.e. weigh} the generated keyword query suggestions... [¶ 6].)
Nickolov, Tang, Hovor and Hazra are from a similar field of technology. Prior to the instant application’s effective filing date, there it was a need for a personalized set of content objects to display to a user, such as a newsfeed… [Hazra; ¶ 3]. Some of the advantages of using the structured queries described [in Hazra] include… bringing together virtual indexes of content from the online social network based on the relation of that content to various social-graph elements, or finding content… [Hazra; ¶ 42].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the caching of search keywords taught by Hazra with the techniques for evaluating vulnerability of Nickolov, in order to display to a user a newsfeed.
Regarding Claim 14, the rejection of Claim 11 is incorporated. In addition, Claim 14 is a system Claim that corresponds to method Claim 4, and is therefore rejected with the same rationale as applied above.
Referring to Claims 5 and 15
Regarding Claim 5, the combination of Nickolov, Tang, Hovor and Hazra teaches the method of Claim 4.
Hazra further teaches:
modifying the query includes modifying a particular query parameter of the one or more query parameters (Hazra discloses to update {i.e. modify} the search keywords {i.e. a particular query parameter} stored on its local cache. [¶ 69].)
Regarding Claim 15, the rejection of Claim 14 is incorporated. In addition, Claim 15 is a system Claim that corresponds to method Claim 5, and is therefore rejected with the same rationale as applied above.
Referring to Claims 6 and 16
Regarding Claim 6, the combination of Nickolov, Tang, Hovor and Hazra teaches the method of Claim 4.
Hazra further teaches:
modifying the query includes adding one or more additional query parameters (Hazra discloses one or more search keywords to be added {i.e. adding one or more additional query parameters} to the local cache and one or more keywords to be removed. [¶ 69].)
Regarding Claim 16, the rejection of Claim 14 is incorporated. In addition, Claim 16 is a system Claim that corresponds to method Claim 6, and is therefore rejected with the same rationale as applied above.
Referring to Claims 7 and 17
Regarding Claim 7, the combination of Nickolov, Tang, Hovor and Hazra teaches the method of Claim 4.
The previous combination teaches:
generating the query comprises generating, for each query parameter of the one or more query parameters, a respective weight associated with the query parameter (Hazra discloses extracted search keywords {i.e. one or more query parameters}... on a local cache. [¶ 56]. The social-networking system 160 may also calculate a static score {i.e. weight} for each of the extracted keywords... Among keywords extracted from a particular source, those with the highest scores may be selected for client-side caching. [¶ 65].).
Regarding Claim 17, the rejection of Claim 14 is incorporated. In addition, Claim 17 is a system Claim that corresponds to method Claim 7, and is therefore rejected with the same rationale as applied above.
Referring to Claims 8 and 18
Regarding Claim 8, the combination of Nickolov, Tang, Hovor and Hazra teaches the method of Claim 7.
Hazra further teaches:
modifying the query includes modifying a weight associated with a particular query parameter of the one or more query parameters (Hazra discloses one or more updates to the static scores assigned to the cached keywords... [¶ 69].).
Regarding Claim 18, the rejection of Claim 17 is incorporated. In addition, Claim 18 is a system Claim that corresponds to method Claim 8, and is therefore rejected with the same rationale as applied above.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub No. 2017/0034023 (Nickolov) in view of U.S. PGPub No. 2017/0300530 (Tang) and further in view of U.S. PGPub No. 2016/0065599 (Hovor) and U.S. PGPub No. 2015/0081660 (Margulis).
Referring to Claims 10 and 20
Regarding Claim 10, the combination of Nickolov, Tang and Hovor teaches the method of Claim 1.
The cited combination further teaches:
extracting at least a program name from the set of metadata (Nickolov discloses specifying for a given package: package name… as well as a list of CVEs (Common Vulnerabilities and Exposures) which have been fixed for the package, extracted on the subscriber from package changelogs… [¶ 316]… [and] a configuration analysis process which… updates records associating to at least one package (by name, version, release, architecture and vendor)... [¶ 400].) and storing the query [[in association with the program FIG. 31 illustrates an example… [¶ 889]... [s]earch {i.e. query} for new packages {i.e. program}… [¶ 892]. The Save button {i.e. storing the query} saves user changes made. [¶ 893]. Also, Tang discloses to store the query rewrite model into the query rewrite model database 155 for future use. [¶ 70].).
The combination of Nickolov, Tang and Hovor does not explicitly teach the following feature limitation that Margulis teaches:
[[extracting at least a program name from the set of metadata and]] storing the query in association with the program name (Margulis discloses a query datastore stores a plurality of query records… [that] corresponds to a search query… and indicates one or more sets of search results.... Each set of search results includes one or more application identifiers {i.e. program name} respectively indicating one or more applications that were represented in the set of search results {i.e. query in association with the program name}. [¶ 6].).
Nickolov, Tang, Hovor and Margulis are from a similar field of technology. Prior to the instant application’s effective filing date, there it was a need for identifying potential gaps in application search results. [Margulis; ¶ 2].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the application identification techniques taught by Margulis with the techniques for evaluating vulnerability of Nickolov, thus identifying potential gaps in application search results.
Regarding Claim 20, the rejection of Claim 11 is incorporated. In addition, Claim 20 is a system Claim that corresponds to method Claim 10, and is therefore rejected with the same rationale as applied above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
US 20160099963 (Mahaffey; Kevin Patrick et al.) - a crawler program parses the metadata for keywords {i.e. parameters} to form search terms {i.e. generating query parameters} for another query. A search term may include a derivation of the one or more identified keywords using, for query parameter, in this case a program name extracted from the application metadata} may include the terms “Angry Dogs,” “Angry Cats,” “Angry Fish,” and so forth {i.e. adding one or more additional query parameters}. A word list may include words from extracted application metadata. Composing a search query may include selecting words from the word list, where at least one of the words was extracted from application metadata.
US 20180052898 (Allan; David et al.) - parser module processes the application JSON file and extracts entity name. At query time, the search query builder module leverages a fuzzy search feature based, for example, on Levenshtein distance, to construct a special query using both entity name and attribute names.
US 20050182783 (Vadai, Christine  et al.) - help system may track user queries that are submitted to it and then store them in the offline query log along with an application identification and an indication of whether the user queries failed or not.
US 20180032521 (Boerschinger; Benjamin et al.) - indexing engine 224 can index the stored query (e.g., “widgets game”) as a query that triggers presentation of information related to the particular application (e.g., the Widgetland2017 application {i.e. program name}) when the stored query is received from a client device (e.g., user device 106). For example, the indexing engine 224 can create an index for the query-application pair (e.g., [(“widgets game”), (Widgetland2017)] {i.e. storing the query in association with the program name} and store the index in the query-application index 234.
US 8010528 (Nastacio; Denilson et al.) - problem isolation through a weighted search of knowledge bases includes computer useable program code that generates an aggregate relevance index which ranks the search results. The aggregate relevance index is calculated using a measure of relevance of each of said pertinent documents across all keyword searches.
US 20170124447 (Chang; Keng-hao et al.) - identifying one or more content items that are relevant to an input linguistic item (e.g., an input query) using a deep-structured neural network.
US 20190073404 (Klouche; Khalil et al.) - search phrases are arranged multi-dimensionally in a relevance map pointing which the user can define weights of the search phrases.
US 10185821 (Iyer; Ravi et al.) - associating an entity with a risk score that may indicate a security threat associated with the entity's activity. An exemplary method may involve monitoring the activity of a subset of the set of entities (e.g., entities included in a watch list) by executing a search query against events indicating the activity of the subset of entities.
US 20180157664 (Howell; Patrick et al.) - associating user-entered consumable item description to an entry in a consumable item database. A novel, practical, and scalable machine learning solution architecture, consisting of two major steps is utilized. First a query generation approach is applied, based on a Markov Decision Process algorithm, to reduce the time complexity of searching for matching candidates. That is then followed by a re-ranking step, using deep learning techniques, to ensure matching quality goals are met.
US 9165028 (Christensen; Bruce et al.) - modifications of a previous query may be generated based on a current query issued subsequent to the previous query by substituting one or more n-grams of the previous query with one or more n-grams of the current query. One or more measures of each of the modifications may be identified and, based on such measures, a ranking of each of the modifications may be determined.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498